Citation Nr: 1214814	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to February 1987, and from September 1987 to August 2002.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, Pennsylvania, which continued the Veteran's 10 percent disability evaluations for arthritis of the left knee, arthritis of the right knee, and a low back disability.  

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Although he had been scheduled to attend a hearing before a Decision Review Officer at the RO in September 2008, the Veteran later requested that the hearing be cancelled.  

The Board has previously considered these claims.  In November 2010, the Board remanded the claims for additional development, specifically, to afford the Veteran another VA examination to determine the severity of his disabilities.  The examination took place in December 2010 and in November 2011, the VA Appeals Management Center in Washington, DC, issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the claims.  The claims folder has been returned to the Board for further appellate proceedings.



FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's left knee disability has been manifested by no greater than objective pain, normal range of motion from 0 to 140 degrees without evidence of any additional limitations upon repeated use, and no evidence of subluxation, instability or ankylosis.

2.  Throughout the course of the appeal, the Veteran's right knee disability has been manifested by no greater than objective pain, normal range of motion from 0 to 140 degrees without evidence of any additional limitations upon repeated use, and no evidence of subluxation, instability or ankylosis.

3.  Throughout the course of the appeal, the Veteran's low back pain has been manifested by no greater than subjective complaints of pain and stiffness without ankylosis, neurological abnormalities or incapacitating episodes, forward flexion of the thoracolumbar spine not less than 90 degrees, extension of the thoracolumbar spine not less than 30 degrees, bilateral flexion of the thoracolumbar spine not less than 30 degrees, bilateral rotation of the thoracolumbar spine not less than 30 degrees, and without objective evidence of tenderness to palpation or appreciable muscle spasms.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an evaluation in excess of 10 percent for the Veteran's arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260 (2011).

2.  Throughout the period on appeal, the criteria for an evaluation in excess of 10 percent for the Veteran's arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260 (2011).

3.  Throughout the period on appeal, the criteria for an evaluation in excess of 10 percent for the Veteran's low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5237 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By a letter dated June 2007, the Veteran was advised of the information necessary to substantiate his claims of entitlement to an increased disability evaluation for his bilateral knee and low back disabilities.  This letter informed him that he should provide evidence showing that his conditions had increased in severity and provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating and advised him of what VA would do to assist him in obtaining evidence.  This letter also afforded the Veteran appropriate notice per Dingess/Hartman, supra.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains that Veteran's available treatment records for treatment during the course of the appeal, and VA examination reports dated July 2007 and December 2010.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

With regard to the VA examination reports, the Board acknowledges that review of the July 2007 examination report does not reveal any evidence that the examiner reviewed any of the Veteran's prior treatment records.  Rather, according to the Veteran, the examiner said that she did not have the claims folder, and instead relied on him to inform her of his past medical history.  The Veteran further alleged (without specific contentions) that he felt the examiner was somehow "biased" against him.  In this regard, while the Board recognizes that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion (see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), nevertheless, as discussed above, the Board remanded the claims to afford the Veteran another VA examination.  Review of the December 2012 VA examination report reveals that the examiner reviewed the complete claims folder, elicited from the Veteran his history of disability complaints and symptomatology, performed complete physical examinations, noting range of motion measurements, and reviewed diagnostic test results to allow the rating authority to rate the severity of his disabilities in accordance with the established diagnostic criteria.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA. The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).
	
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2011).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.
 
With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2011).

A.  Entitlement to disability evaluations in excess of 10 percent for arthritis of the left and right knees.

The Veteran's arthritis of the left and right knees has been evaluated pursuant to 
38 C.F.R. § 4.71a, DCs 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis under DC 5003.  Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id; see also 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

Under DC 5260 (leg, limitation of flexion), a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent evaluation applies where flexion is limited to 15 degrees.

Under DC 5261 (leg, limitation of extension), a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  Greater evaluations are provided for greater limitation of extension.

Separate ratings under DC 5260 and DC 5261, both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (recurrent subluxation or lateral instability); rating a knee disability under both of these codes does not amount to pyramiding under 
38 C.F.R. § 4.14 (2011).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

The Veteran contends that his left and right knee disabilities are of greater severity than the current 10 percent disability ratings contemplate.  He recently claimed that he now experiences grinding, popping and weakness of the knees, knee pain when negotiating stairs and tingling in the bilateral lower extremities after sitting too long with bent legs.  Veteran's letter, December 2011.

Review of the claims folder shows that the Veteran receives all treatment for his bilateral knee disorders from private practitioners.  In September 2006, he was evaluated at Pittsburgh Bone and Joint, where he demonstrated full range of motion in his bilateral knees without effusion, instability or joint line tenderness.  Although the Veteran complained of lower extremity weakness, the examiner opined that it was most likely related to his low back disorder instead of his knee disabilities.

In January 2007, he was seen at Jefferson Regional Medical Center with complaints of right knee pain and was evaluated for a meniscal tear.  A magnetic resonance imaging ("MRI") of the right knee revealed no evidence of meniscal or ligament injury, but rather, a small knee effusion with small central trochlear chondrosis/fissure involving at least half of the cartilage.  

In July 2007, pursuant to his increased rating claim, the Veteran was afforded a VA joints examination.  At that time, he reported daily bilateral knee pain, worse in the right, with intermittent sharp pains and stiffness if he remained sitting for too long.  He denied that the disabilities had any effect on his occupation and reported no time lost from work, but noted that he had some difficulty when squatting down to pick something up off the floor or ground.  He reported that he had not had any surgery or further injury to the bilateral knees since service, and denied giving way, locking, dislocation or subluxation bilaterally.  Upon examination, there was no objective pain on deep palpation of the knee joints; however, the Veteran reported subjective pain at 3-4/10 on the day of the examination.  Thus, all initial movement caused pain.  Flexion was greater than 140 degrees bilaterally without increased pain, and extension was to zero degrees bilaterally without increased pain.  All tests, including anterior and posterior drawer, and McMurray's, were negative, thus demonstrating no instability.  Quadriceps strength was 5 out of 5 without muscle wasting or atrophy.  Repetitive range of motion caused increased pain, but did not cause weakness, fatigue, lack of endurance, lack of coordination or any decrease in range of motion.  X-rays of the knees revealed mild arthritis of the knees bilaterally, medial tibiofemoral/femoropatellar joint compartments with joint space narrowing.

In December 2010, the Veteran was afforded a second VA joints examination, at which time, he complained of chronic, dull, achy pain in the bilateral knees with occasional popping upon flexion and extension.  He denied that his condition had any effect on his occupation or activities of daily living and said that he had not sought treatment for his knees since 2006.  Upon examination, it was noted that his gait was nearly normal.  Flexion was to 140 degrees bilaterally, extension was to zero degrees bilaterally, right and left lateral flexion was to 30 degrees bilaterally, and right and left rotation was to 30 degrees bilaterally.  There was no appreciable effusion, no patellar pain and very minimal medial joint line tenderness bilaterally.  Deep squatting with knees stressed also produced no pain.  X-rays revealed very early osteoarthritis in the bilateral knees with patellofemoral syndrome bilaterally.  The examiner noted that he had full range of motion of the knee and good strength of the legs bilaterally and that his complaints of pain with going up and down stairs, pain with prolonged sitting and popping in the patellofemoral joints were very consistent with patellofemoral syndrome and would easily improve with some quadriceps strengthening exercises.  He further observed that the Veteran was not really limited in terms of his daily life and job secondary to these symptoms.  Finally, he added that the Veteran's symptoms were most likely due to the natural aging process.

Based on a review of the evidence of record, the Board finds that the criteria for a disability evaluation in excess of 10 percent for either the Veteran's arthritis of the left knee or arthritis of the right knee have not been met at any time during the appeals period.  As previously noted, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis under DC 5003, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  A rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In this case, the clinical evidence shows that, throughout the period on appeal, the Veteran had full range of motion of the bilateral knees, with flexion to 140 and extension to zero.  As such, a higher disability evaluation is not warranted under either DC 5260 or 5261.  Moreover, although the Veteran asserts that he is entitled to a higher evaluation due to subjective complaints of giving way, popping and weakness, as discussed above, the objective medical evidence indicates that, during the period on appeal, he was never found to manifest any of these symptoms.  While the probative evidence shows that he reported increased pain with repetitive range of motion exercises, he simply does not have pain that limits his range of motion.  The current 10 percent ratings are based on degenerative arthritis established by x-ray findings and are the maximum available ratings with no evidence of limitation of motion.  Unfortunately, with no limitation of motion demonstrated, the Veteran does not warrant a higher disability rating for either knee.  
In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's bilateral knee disabilities.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes relating to knee disabilities include DC 5256 (ankylosis), 5257 (for recurrent subluxation or lateral instability), 5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic), 5262 (impairment of tibia and fibula) and 5263 (for genu recurvatum).  However, as discussed above, despite the Veteran's self-reports of locking and instability of the bilateral knees, there is no clinical evidence of recurrent subluxation or lateral instability, dislocated, semilunar cartilage with episodes of "locking" pain and effusion into the joint, or acquired, traumatic genu recurvatum for either knee.  As such, these diagnostic codes are not applicable.

With regard to assigning a higher disability rating or ratings based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, again, the Board has considered the Veteran's reported symptoms due to his bilateral knee disabilities.  However, the Board notes that the 10 percent disability rating currently assigned for each knee under DC 5010 already contemplates the potential problems associated with arthritis or patellofemoral syndrome, such as pain with motion.  Significantly, however, the VA examinations revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for higher ratings under diagnostic codes 5260 or 5261.  As such, the Board finds that the 10 percent ratings currently assigned bilaterally already contemplate the degree of functional loss demonstrated.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected bilateral knee disabilities are not so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  The Veteran's disabilities have been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disorders.  Moreover, there is no evidence that his disabilities have caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Although he has reported that he has difficulties with kneeling and climbing stairs, he has nonetheless been able to perform his job duties and independently perform his activities of daily living throughout the appeals period.  Accordingly, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, although the Board is truly sympathetic to the Veteran's concerns, as discussed above, schedular evaluations for traumatic arthritis are based on application of the Rating Schedule to the symptoms demonstrated based on the evidence of record.  As such, the Board concludes that the evidence of record is against the Veteran's claims of entitlement to a disability evaluation in excess of 10 percent for left knee arthritis or right knee arthritis.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

B.  Entitlement to a disability evaluation in excess of 10 percent for a low back disability .

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  
Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran's low back disability has been evaluated under DC 5237, lumbosacral or cervical strain.  He avers that the symptoms from his disorder are of greater severity than the current 10 percent rating contemplates.
Review of private clinical treatment reports shows that in December 2006, during a physical therapy evaluation of the lumbar spine, the Veteran reported "excellent" overall improvements with only minor pain.  While his range of motion was not noted in degrees, the therapist indicated that his flexion was "finger to toes" and left and right lateral flexion was finger to knee; his extension measurement was not legible.  Under the assessment problem list, the therapist noted that the Veteran experienced pain, but did not note any limitation of motion, weakness or impaired function.  She recommended that the Veteran discontinue physical therapy in favor of home exercise, as the program goals had largely been met.  

In January 2007, during an examination at South Hills Rehabilitation, it was noted that the Veteran was seen for back pain, characterized as aching, dull, deep and continuous.  He denied any history of trauma, as well as bowel or bladder incontinence.  Upon examination, the clinician noted that range of motion of the lumbar spine was decreased, especially on extension and lateral flexion; however, the exact or approximate range of motion was not noted.  He also observed the presence of lumbar paraspinal muscle tenderness and bilateral L3-S1 facet tenderness.  The diagnosis was rule out lumbar radiculopathy and lumbar facet arthropathy.  To that extent, the examiner noted he would schedule the Veteran for an MRI to rule out herniated disc.  Later that month, the Veteran underwent an MRI of the lumbar spine.  The results revealed no significant central canal stenosis, neural foraminal narrowing or focal disc protrusion (i.e., no evidence of disc herniation).  

In July 2007, the Veteran underwent a VA joints examination, at which time, he referred to his low back condition as a "wear and tear issue" that began around the early 1990's and had progressively worsened.  He reported an aggravating injury in August 2006 when he rolled over to grab a remote control and had sudden severe back pain in the thoracic area.  Although he reported that an MRI had revealed a small, herniated disc at L4-5, as discussed above, by January 2007, there was no evidence of a disc herniation of the lumbar spine.  While he reported daily pain in the lumbar area, he said he used no analgesics and denied the use of a brace, cane or crutches.  He reported flare-ups once a month or once every two months.  He noted that the condition did not interfere with his occupation and, regarding his activities of daily living, he said it took him longer to perform activities, he had to lean against something to put on socks and pants, and he was restricted in how far he could bend over.  He said that when he experienced flare-ups, he rested on the sofa and utilized heat; he said this treatment had been prescribed by his physicians over the years whenever he had flare-ups.  Upon examination, there was no pain on deep palpation of the lumbar or thoracic spine areas or sacroiliac joints and no paravertebral muscle spasms.  Forward flexion of the thoracolumbar spine was to 90 degrees without increased pain until attempting to return to vertical, which slightly increased pain to 4 out of 10.  Extension was to 30 degrees with slightly increased pain at the end of range of motion.  Lateral flexion was to 40 degrees bilaterally and lateral rotation was to 30 degrees bilaterally, all movements with slightly increased pain at the end of range of motion.  Straight leg raises caused posterior knee pain bilaterally but no back pain.  Repetitive movements increased pain by half but did not cause weakness, fatigue, lack of endurance, lack of coordination or any decrease in range of motion.   X-rays revealed a normal thoracic spine and the lumbar spine showed a small, anterior, marginal osteophyte (bone spur); otherwise, unremarkable without fracture or dislocation.  

In January 2009, during a VA nerves examination for his service-connected radiculopathy with bilateral leg pain, the Veteran was afforded a lumbosacral spine x-ray.  There was no disc space narrowing, no fracture or subluxation, no spondylolysis or spondylolisthesis, and the sacroiliac joints were normally maintained.  The impression was normal lumbosacral spine except for tiny spur anterior-superior aspect of L4 vertebral body.

The Veteran was afforded a second VA examination for his low back disability in December 2010, at which time, he reported constant back pain rated 4 out of 10, increasing at times to 8 or 9 out of 10.  He said he had flare-ups anywhere from once per week to once per month and that it was not necessarily related to activity.  Despite this, he said there was no limit to how much he could walk or stand, adding that he worked for the U.S. Postal Service and had to stand all day.  However, he said that when sitting, he experienced pain in his back after about an hour and had been limited by his private physician to sit no longer than one hour without a period of stretching.  He also said that he was able to complete all activities of daily living without assistance.  He added that he wore no orthotic for his back, and did not use a cane or other assistive device.  He reported that he had not sought treatment for his back since 2006 and had not previously had surgery, adding that his private physicians told him there was nothing that could be done operatively to relieve his pain.  Upon examination, flexion was to 90 degrees, extension was to 30 degrees, left and right lateral flexion was to 30 degrees, and left and right lateral rotation was to 30 degrees.  He was negative for diagnostic testing, including clonus, Babinski bilaterally, and straight leg raises bilaterally.  He had no tenderness to palpation and no appreciable muscular spasms.  Upon repetitive motion, there was no increase in pain, no weakness, loss of endurance or loss or range of motion.  While the examiner noted that he had some pain at the extremes of range of motion of the back, he noted that it was not throughout the range of motion; bilateral rotation, however, produced no pain.  Lumbar spine x-rays revealed a near completely normal radiographic appearance except for very minimal spurring at the anterior edge of the vertebral body at L4 and L3, which the examiner said was indicative of exceedingly early onset of degenerative disc disease.  Overall alignment of the spine and preservation of disc spaces was noted as "near perfect."  

The VA examiner diagnosed the Veteran with very early onset degenerative disc disease of the lumbar spine with mechanical low back pain, chronic in nature.  In discussing the situation, he noted that he did not have a good explanation as to what caused his back pain.  While he found objective evidence of very, very mild degenerative disc disease, he opined that this could be a normal sign of aging and would not actually have anything to do with his back symptomatology.  He further opined that, given the "pristine" appearance of his spine on x-ray, he did not believe that he was having any radicular symptoms whatsoever.  He concluded that it was much more likely that the Veteran was simply deconditioned secondary to years of not doing as much activity due to his back pain and that his back pain could actually be driven by muscular weakness in the back.

Based on a review of the evidence of record, the Board finds that the criteria for a disability evaluation in excess of the current 10 percent under DC 5237 for the Veteran's low back disability have not been met at any time during the current appeal period.  As discussed above, throughout the course of the appeal, the Veteran's low back disability has been manifested by no greater than pain and stiffness without ankylosis or neurological abnormalities, forward flexion of the thoracolumbar spine not less than 90 degrees, extension of the thoracolumbar spine not less than 30 degrees, bilateral flexion of the thoracolumbar spine not less than 30 degrees, bilateral rotation of the thoracolumbar spine not less than 30 degrees, and without objective evidence of tenderness to palpation or appreciable muscle spasms.  In addition, although the Veteran reported that his physician had prescribed rest and heat therapy for flare-ups, as discussed above, incapacitating episodes are only applicable when a disability is rated according to the Formula for Rating Intervertebral Disc Syndrome.  In this case, because there is no evidence that the Veteran has ever been diagnosed with intervertebral disc syndrome at any time during the period on appeal, a rating under this formula is not for application.  

The Board further observes that, throughout the appeals period, there has been no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Moreover, although the Veteran has consistently complained of chronic low back pain throughout the appeals period, it is noted that the General Rating Formula for Diseases and Injuries of the Spine specifically requires the aforementioned criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching.  Accordingly, the Veteran's complaints of continuing pain are not enough to warrant an increased disability evaluation under DC 5237.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disorder.  See Butts v. Brown, supra.  The remaining diagnostic codes under the General Rating Formula for Diseases and Injuries of the Spine are DC 5235 (vertebral fracture or dislocation); DC 5236 (sacroiliac injury and weakness); DC 5238 (spinal stenosis); DC 5239 (spondylolisthesis or segmental instability); DC 5240 (ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 (degenerative arthritis of the spine); and DC 5243 (intervertebral disc syndrome).  However, review of the medical evidence of record demonstrates that the only other diagnostic code applicable to the Veteran's low back disability is DC 5242, degenerative arthritis of the spine.  However, as discussed, under diagnostic code 5003, degenerative arthritis established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint(s) involved.  See 38 C.F.R. § 4.71a.  Here, because the Veteran has not been shown to demonstrate any limitation of motion of the thoracolumbar spine during the course of the present appeal, a higher disability rating is not available under any other diagnostic code.  Rather, and in spite of his assertion that he is limited regarding how far he can bend over (flexion), as demonstrated during both VA examinations, the combined range of motion of his thoracolumbar spine has consistently been 240 degrees, which is normal.  In addition, because there has been no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis, a higher, 20 percent rating is not available under any diagnostic code under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's continuous reports of chronic low back pain.  See DeLuca v. Brown, supra.  In this regard, however, the Board observes that there is no medical evidence showing that the Veteran's low back pain has had a significant effect on either his occupational or activities of daily living.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as discussed above, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, supra.  In this case, the Board concludes that the Veteran's service-connected low back disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  There is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the evidence of record is against the Veteran's claim for an increased disability evaluation for his low back disability.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.  Assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for low back pain is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


